68 N.J. 423 (1975)
346 A.2d 405
JOSEPH DAVIS a/k/a JOSEPH McEACHIN, APPELLANT-RESPONDENT,
v.
NICHOLAS D. HEIL, CHAIRMAN, NEW JERSEY STATE PAROLE BOARD, RESPONDENT-APPELLANT.
The Supreme Court of New Jersey.
Argued October 6, 1975.
Decided October 27, 1975.
Mr. Joseph T. Maloney, Deputy Attorney General, argued the cause for respondent-appellant (Mr. William F. Hyland, Attorney General, attorney; Mr. Stephen Skillman, Assistant Attorney General, of counsel; Mr. Mark A. Gennette, Deputy Attorney General, on the brief).
Mr. Gerald D. Miller argued the cause for the appellant-respondent (Messrs. Miller, Hochman, Meyerson and Miller, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed by the Appellate Division.
For affirmance  Chief Justice HUGHES, Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER and Judge CONFORD  7.
For reversal  None.